UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 0-20820 SHUFFLE MASTER,INC. (Exact name of registrant as specified in its charter) Minnesota 41-1448495 (State or Other Jurisdiction (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive, Las Vegas NV (Address of Principal (State) (Zip Code) Executive Offices) Registrant’s Telephone Number, Including Area Code: (702)897-7150 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox As ofMay 31, 2012, there were 55,801,370 shares of our $.01 par value common stock outstanding. 1 SHUFFLE MASTER,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED APRIL 30, 2012 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Three and Six Months ended April 30, 2012 and 2011 3 Condensed Consolidated Balance Sheets as of April 30, 2012 and October 31, 2011 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended April 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II—OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 2 PART I ITEM 1.FINANCIAL STATEMENTS SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenue: Product leases and royalties $ Product sales and service Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Total costs and expenses Income from operations Other income (expense): Interest income Interest expense ) Other, net ) ) 29 ) Total other income (expense) Income before income taxes Income tax provision Net income $ Basic earnings per share: $ Diluted earnings per share: $ Weighted average shares outstanding: Basic Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 3 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) April 30, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $465 and $402 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $26 and $44 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion and net of allowance for bad debts of $2 and $5 Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other current liabilities Deferred income taxes 89 96 Customer deposits Income tax payable Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Other long-term liabilities Deferred income taxes Total liabilities Commitments and Contingencies (See Note 11) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 55,698 and 54,196 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands, except per share amounts) (Unaudited) Six Months Ended April 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs and debt discount Share-based compensation Provision for bad debts Write-down for inventory obsolescence Loss (profit) on sale of leased assets ) ) Loss (gain) on sale of assets 91 96 Excess tax benefit from exercise of stock options ) ) Changes in operating assets and liabilities: Accounts receivable and investment in sales-type leases and notes receivable ) ) Inventories ) ) Accounts payable and accrued liabilities ) ) Customer deposits and deferred revenue 4 Prepaid income taxes ) Income taxes payable Deferred income taxes Other ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of leased assets Proceeds from sale of assets - 76 Payments for products leased and held for lease ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of business ) ) Other ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from Revolver Debt payments on Revolver ) ) Proceeds from issuances of common stock, net Excess tax benefit from exercise of stock options Other ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 92 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 SHUFFLE MASTER,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. DESCRIPTION OF BUSINESS AND INTERIM BASIS OF PRESENTATION Description of business.Unless the context indicates otherwise, references to “Shuffle Master,Inc.,” “we,” “us,” “our,” or the “Company,” include Shuffle Master,Inc. and its consolidated subsidiaries. We are a leading global gaming supplier committed to making gaming more fun for players and more profitable for operators through product innovation, and superior quality and service.We operate in legalized gaming markets across the globe and provide state-of-the-art, value-add products in four distinct segments: Utility products, which include automatic card shufflers and roulette chip sorters; Proprietary Table Games (“PTG”), which include live games, side bets and progressives as well as our newly introduced i-Gaming, which features online versions of our table games, social gaming and mobile applications; Electronic Table Systems (“ETS”), which include various e-Table game platforms; and Electronic Gaming Machines (“EGM”), which include video slot machines. We lease, license and sell our products. When we lease or license our products, we generally negotiate a month-to-month operating lease. When we sell our products, we offer our customers a choice between a sale, a longer-term sales-type lease or other long-term financing. We offer our products worldwide in markets that are highly regulated. We manufacture our products at our headquarters and manufacturing facility in Las Vegas, Nevada, as well as at our Australianheadquarters and manufacturing facility in Milperra, New South Wales, Australia. In addition, we outsource the manufacturing of certain of our sub-assemblies in the United States, Europe and Asia. Utility.Our Utility segment develops products for licensed casino operators that enhance table game speed, productivity, profitability and security. Utility products include automatic card shufflers and roulette chip sorters. This segment also includes our i-Shoe® Auto card reading shoe that gathers data and enables casinos to track table game play and our i-Score™ baccarat viewer that displays current game results and trends. These products are intended to cost-effectively provide licensed casino operators and other users with data on table game play for security and marketing purposes, which in turn allows them to increase their profitability. Proprietary Table Games.Our PTG segment develops and delivers proprietary table games that enhance our casino customers' and other licensed operators' table game operations. Products in this segment include our proprietary table games, side bets, add-ons and progressives as well as our newly introduced i-Gaming products, which feature online versions of our table games, social gaming, and mobile applications.Our proprietary content and features are also added to public domain games such as poker, baccarat, pai gow poker and blackjack table games and to electronic platforms such as Table Master® and i-Table®. Electronic Table Systems.Our ETS segment develops and delivers various products involving popular table game content using e-Table game platforms. Our primary ETS products are i-Table®, Table Master®, Vegas Star® and Rapid Table Games®.Our i-Table® platform combines an electronic betting interface with a live dealer who deals the cards from our card reading shoe or shuffler that is designed to improve game speed and security while reducing many operating expenses associated with live tables. Our Table Master® and Vegas Star® products feature a virtual dealer which enables us to offer table game content in both traditional gaming markets and in markets where live table games are not permitted, such as some racinos, video lottery and arcade markets. Our Rapid Table Games® product enables the automation of certain components of traditional table games such as data collection, placement of bets, collection of losing bets and payment of winning bets combined with live dealer and game outcomes. This automation provides benefits to both casino operators and players, including greater security and faster speed of play. Electronic Gaming Machines.Our EGM segment develops and delivers our PC-based video slot machines into select markets, primarily in Australasia.We offer a selection of video slot titles which include a range of bonus round options that can be configured as a network of machines or as stand-alone units. In addition to selling the full EGM complement, we sell software conversion kits that allow existing EGM terminals to be converted to other games on the PC3 and PC4 platform. Popular titles for our EGMs include Cats Hats & Bats™, Eureka Gold Mine 2™, Emerald Fortunes™ and King of Babylon™. In addition, we continue to develop a popular range of games utilizing the Pink Panther™ brand, under license from Metro-Goldwyn-Mayer Studios, Inc. consumer products. Basis of presentation.The accompanying Unaudited Condensed Consolidated Financial Statements include the results of operations, financial position and cash flows of Shuffle Master, Inc. and its consolidated subsidiaries. All material intercompany balances have been eliminated. 6 In the opinion of our management, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments necessary to fairly state, in all material respects, our results for the periods presented. These Condensed Consolidated Financial Statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.These Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and accompanying notes included in our 2011 Annual Report on Form 10-K filed with the SEC on January 5, 2012.The results of operations for the three and six months ended April 30, 2012 are not necessarily indicative of results to be expected for the entire fiscal year. Reclassification. The Company revised its October31, 2011, condensed consolidated balance sheet to appropriately classify amounts that were previously included within accounts receivable as current investment in sales-type leases and notes receivable. This revision resulted in a $3.2million increase in the current investment in sales-type leases and notes receivable with a corresponding reduction to accounts receivable. The revision, which the Company determined is not material, had no impact on total current assets, results of operations or cash flows. Use of estimates and assumptions.The preparation of our Condensed Consolidated Financial Statements in conformity with GAAP requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting periods. Future events and their effects cannot be predicted with certainty; accordingly, our accounting estimates require the exercise of judgment. The accounting estimates used in the preparation of our Condensed Consolidated Financial Statements will change as new events occur, as more experience is acquired, as additional information is obtained and as our operating environment changes. We evaluate and update our assumptions and estimates on an ongoing basis. Actual results could differ from those estimates. Revenue recognition. We recognize revenues when all of the following have been satisfied: · persuasive evidence of an arrangement exists; · the price to the customer is fixed and determinable; · delivery has occurred and any acceptance terms have been fulfilled; and · collection is reasonably assured. Revenues are reported net of incentive rebates and discounts. Amounts billed prior to completing the earnings process are deferred until revenue recognition criteria are met. Product lease and royalty revenue — Lease and royalty revenue is earned from the leasing of our tangible products and the licensing of our intangible products, such as our proprietary table games. When we lease or license our products, we generally negotiate month-to-month fixed fee contracts, or to a lesser extent, enter into participation arrangements whereby casinos pay a fee to us based on a percentage of net win.Lease and royalty revenue commences upon the completed installation of the product. Lease terms are generally cancellable with 30 days' notice. We recognize revenue from our leases and licenses upon installation of our product on a month to month basis. Product sales and service revenue — We generate sales revenue through the sale of equipment in each product segment, including sales revenue from sales-type leases and the sale of lifetime licenses for our proprietary table games. Our credit sales terms are primarily 60 days or less.Financing for intangible property and sales-type leases for tangible property have payment terms ranging generally from 24 to 36 months and are interest-bearing at market interest rates. Revenue from the sale of equipment is recorded in accordance with the contractual shipping terms. Products placed with customers on a trial basis are not recognized as revenue until the trial period ends, the customer accepts the product and all other relevant criteria have been met. If a customer purchases existing leased equipment, revenue is recorded on the effective date of the purchase agreement. Revenue on service and warranty contracts is recognized as the services are provided over the term of the contracts, which are generally one year. Revenue from the sale of lifetime licenses, under which we have no continuing obligation, is recorded on the effective date of the license agreement. Multiple element arrangements — Some of our revenue arrangements contain multiple deliverables, such as a product sale combined with a service element or the delivery of a future product.Most of our products and services qualify as separate units of accounting. Whenvendor specific objective evidenceorthird-party evidenceis not available,the management's best estimate of selling price ("BESP")is the amount we would sell the product or service for individually. The determination of BESP is made based on our normal pricing and discounting practices, which consider multiple factors, such as market conditions, competitive landscape, internal costs and profit objectives. Revenues allocated to future performance obligations elements are deferred and will be recognized upon delivery and customer acceptance. 7 Fair value measurement disclosure.In the current quarter, we adopted an Accounting Standards Update (“ASU”) on how to measure fair value and on what disclosures to provide about fair value measurements, which expands disclosure requirements particularly for Level 3 inputs to include following: · For fair value categorized in Level 3 of the fair value hierarchy: 1. a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, 2. a description of the valuation processes in place (e.g., how the entity decides its valuation policies and procedures, as well as changes in its analyses of fair value measurements, from period to period), and 3. a narrative description of the sensitivity of the fair value to changes in unobservable inputs and interrelationships between those inputs. · The level in the fair value hierarchy of items that are not measured at fair value in the statement of financial position but whose fair value must be disclosed. Recently issued accounting standards or updates – not yet adopted Comprehensive income – In June 2011, FASB issued an ASU on presentation of comprehensive income to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income. This update changes the requirements for the presentation of other comprehensive income, eliminating the option to present components of other comprehensive income as part of the statement of stockholders' equity, among other items. The guidance requires that all non-owner changes in stockholders' equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This ASU will be effective for our first quarter of fiscal 2013 and as the update only requires a change in presentation, we do not expect the update to have a material impact on our financial statements. 2. SELECTED BALANCE SHEET DATA The following provides additional disclosures for selected balance sheet accounts: April 30, October 31, (In thousands) Net inventories: Raw materials and component parts $ $ Work-in-process Finished goods Total $ $ April 30, October 31, (In thousands) Other current assets: Other prepaid expenses Other receivables Other Total $ $ 8 April 30, October 31, (In thousands) Products leased and held for lease: Utility $ $ Less: accumulated depreciation ) ) Utility, net Proprietary Table Games Less: accumulated depreciation ) ) Proprietary Table Games, net Electronic Table Systems Less: accumulated depreciation ) ) Electronic Table Systems, net Electronic Gaming Machines Less: accumulated depreciation ) ) Electronic Gaming Machines, net Total, net $ $ April 30, October 31, (In thousands) Accrued and other current liabilities: Accrued compensation Accrued taxes Other accrued liabilities Total $ $ 9 3. INTANGIBLE ASSETS AND GOODWILL Amortizable intangible assets.All of our recorded intangible assets, excluding goodwill and the StargamesTM and CARDTM tradenames, are subject to amortization. We amortize our intangible assets as the economic benefits of the intangible asset are consumed or otherwise used up. Amortization expense was $2.3 million and $2.5 million for the three months ended April 30, 2012 and 2011, respectively and $4.6 and $4.9 million for the six months ended April 30, 2012 and 2011, respectively. Amortization expenses are included in cost of leases and royalties and cost of sales and service, except for customer relationships which are included in selling, general and administrative expenses. Amortizable intangible assets are comprised of the following: Weighted Average Useful Life April 30, October 31, (In thousands) Amortizable intangible assets: Patents, games and products 10 years $ $ Less: accumulated amortization ) ) Customer relationships 10 years Less: accumulated amortization ) ) Licenses and other 6 - 9 years Less: accumulated amortization ) ) Total $ $ The increase in amortizable intangible assets for the six months ended April 30, 2012 relates to our purchase of table games intellectual property and acquisition of licenses to be used in our EGM segment. Tradenames. Intangibles with an indefinite life, consisting of the Stargames™ and CARD™ tradenames, are not amortized, and were $24.6 million and $25.5 million as of April 30, 2012 and October 31, 2011, respectively. Goodwill.Changes in the carrying amount of goodwill for the years ended October 31, 2010, 2011 and the six months ended April 30, 2012, are as follows: Activity by Segment Utility Proprietary Table Games Electronic Table Systems Electronic Gaming Machines Total (In thousands) Goodwill $ Accumulated impairments - - ) - ) Balance as of October 31, 2010 $ Foreign currency translation adjustment - $ Acquisition - - - Other - - - Balance as of October 31, 2011 $ Foreign currency translation adjustment ) - ) ) $ ) Acquisition - - - Other - - - Balance as of April 30, 2012 $ The $3.0 million of additional goodwill in our PTG segment relates to the acquisition of games and intellectual property that were treated as a business acquisition for accounting purposes. 10 The $0.5 million of additional goodwill in our PTG segment relates to our acquisition of certain assets from Bet Technology, Inc. (“BTI”) in 2004. In 2004, we recorded an initial estimated liability of $7.6 million for contingent installment payments computed as the excess fair value of the acquired assets over the fixed installments and other direct costs. In November 2004, we began paying monthly note installments based on a percentage of certain revenue from BTI games for a period of up to ten years, not to exceed $12.0 million.The final principal and interest payment related to our initial estimated liability of $7.6 million was paid in February 2009 and all payments made subsequently have been recorded as additional goodwill.As of April 30, 2012, we have paid approximately $11.0 million of the $12.0 million maximum amount. 4. DEBT Debt consisted of the following: April 30, October 31, (In thousands) Revolver $ $ Other long term debt Total Debt Less: current portion ) ) Total long-term debt $ $ $200.0 million senior secured revolving credit facility. On October 29, 2010, we entered into a senior secured credit agreement (the “Senior Secured Revolving Credit Facility”) with Wells Fargo Securities, LLC and Banc of America Securities LLC, as joint lead arrangers and joint lead bookrunners, Bank of America, N.A., as syndication agent, and Union Bank, N.A., as documentation agent. The Senior Secured Revolving Credit Facility provides for senior secured credit facilities in an aggregate principal amount of $200.0 million consisting of a 5-year revolving credit facility (the “Revolver”) in an aggregate principal amount of $200.0 million with a sub-facility for letters of credit of $25.0 million, a sub-facility for multicurrency borrowings in Euros, Australian dollars and Canadian dollars of $25.0 million, and a sub-facility for swing line loans of $20.0 million, each on customary terms and conditions. The Senior Secured Revolving Credit Facility includes an option to increase the Revolver to $300.0 million, which would require syndication approval. Loans under the Revolver (other than Swing Line Loans, as defined) bear interestat the Base Rate, as defined, or LIBOR, as elected by us. Base Rate interest is calculated at the Base Rate plus the applicable margin and the Base Rate is the highest of: · the Federal Funds Rate plus .50%; · the prime commercial lending rate of the Administrative Agent, as defined; and · the one month LIBOR rate for such day plus 2.00%. Swing Line Loans bear interest at the Base Rate plus the applicable margin. Our effective interest rate as of April 30, 2012 was 2.0%. Borrowings under the Revolver may be used for working capital, capital expenditures and general corporate purposes (including share repurchases). As of April 30, 2012, the amount drawn under the Revolver was $21.4 million and after considering restrictive financial covenants under the Senior Secured Revolving Credit Facility, we had approximately $178.6 million of available remaining credit under the Revolver. The Revolver matures on October 29, 2015. Covenants. Our Senior Secured Revolving Credit Facility contains three financial maintenance covenants requiring us to maintain a Total Leverage Ratio, as defined therein, of not more than 3.75 to 1.0, a Senior Leverage Ratio, as defined therein, of not more than 3.0 to 1.0 until October 31, 2013 and not more than 2.75 to 1.00 after October 31, 2013 and Interest Expense Coverage Ratio, as defined therein, in excess of 3.0 to 1.0 at the end of any fiscal quarter. As of April 30, 2012, our Total Leverage Ratio, Senior Leverage Ratio and Interest Expense Coverage Ratio were0.28 to 1.0, 0.26 to 1.0 and 50.19 to 1.0, respectively. Guarantors and collateral.The Revolver obligations under our Senior Secured Revolving Credit Facility are guaranteed by each existing and future wholly-owned domestic subsidiary of ours that is not an immaterial subsidiary and are secured by a first priority lien on substantially all of our and our guarantors’ assets. 11 5. SHAREHOLDERS’ EQUITY Common stock repurchases. Our board of directors periodically authorizes us to repurchase shares of our common stock. As of April 30, 2012, $21.1 million remained outstanding under our board authorization. We cancel shares that are repurchased. No shares were repurchased during the three and six months ended April 30, 2012. Although we generally prioritize bank debt reduction over share repurchases we may consider share repurchases when there are anomalies in the share value created by, but not limited to, market conditions. The timing of our common stock repurchases pursuant to our board of directors’ authorization is dependent on future opportunities and on our views, as they may change from time to time, as to the most prudent uses of our capital resources, including cash and borrowing capacity. Other comprehensive income.For the three and six months ended April 30, 2012 and 2011, other comprehensive income consisted primarily of foreign currency translation adjustments.The following table provides information related to other comprehensive income: Three Months Ended April 30, Six Months Ended April 30, Net income (loss) $ Currency translation adjustment ) ) Total other comprehensive income (loss) $ Comprehensive income consists of two components, net income and other comprehensive income. Other comprehensive income refers to revenue, expenses, gains and losses that under GAAP are recorded as an element of shareholders’ equity but are excluded from net income. The Company’s other comprehensive income consists of foreign currency translation adjustments from those subsidiaries not using the U.S. dollar as their functional currency. Additional paid in capital. For the six months ended April 30, 2012, the activity in additional paid in capital consisted of $14.1 million in proceeds received from stock option exercises and $2.8 million in share-based compensation expense and related tax effect/benefit from stock option activity. 6. SHARE-BASED COMPENSATION Share-based award plans.In February 2004, our board of directors adopted and, in March 2004, our shareholders approved the Shuffle Master, Inc. 2004 Equity Incentive Plan (the “2004 Plan”) and the Shuffle Master, Inc. 2004 Equity Incentive Plan for Non-Employee Directors (the “2004 Directors’ Plan”). These approved plans replaced our prior plans and no further options may be granted from the prior plans. Both the 2004 Plan and the 2004 Directors’ Plan provide for the grant of stock options, stock appreciation rights (none issued) and restricted stock. In addition, the 2004 Plan provides for the grant of restricted stock units. Awards granted under the plans (collectively “Awards”) may be granted individually or in any combination. Stock options may not be granted at an exercise price less than the market value of our common stock on the date of grant and may not be subsequently repriced. Equity granted under the 2004 Plan generally vests in equal increments over four years and expires in ten years. Equity granted under the 2004 Directors’ Plan generally vests over periods of one to two years. The 2004 Plan provides for the grants of Awards to our officers, other employees and contractors. The maximum number of Awards which may be granted is 2.7 million of which no more than 1.9 million may be granted as restricted stock. The 2004 Directors’ Plan provides for the grants of Awards to our non-employee directors. The maximum number of Awards which may be granted is 1.1 million of which no more than 0.8 million may be granted as restricted stock. In January 2009, our board of directors adopted and, in March 2009, our shareholders approved the Shuffle Master, Inc. 2004 Equity Incentive Plan (as amended and restated on January 28, 2009) (the “Amended 2004 Plan”). The Amended 2004 Plan increased the number of shares available for issuance in addition to other related technical changes. Subject to the Amended 2004 Plan, the aggregate number of shares that may be granted under the Amended 2004 Plan may not exceed 5.2 million shares of which no more than 2.6 million shares may be granted as restricted stock. As of April 30, 2012, under the Amended 2004 Plan and 2004 Directors’ Plan, there were 0.9 million and 0.2 million shares available for grant, respectively. 12 A summary of activity related to stock options is presented below: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value (In thousands, except per share amount) Outstanding at November 1, 2011 $ Granted Exercised ) Forfeited or expired ) Outstanding at April 30, 2012 $ $ Fully vested and expected to vest at April 30, 2012 $ $ Exercisable at April 30, 2012 $ $ There were no stock options granted during the three months ended April 30, 2012 and the weighted average grant date fair value of stock options granted during the six months ended April 30, 2012 was $6.23. The weighted average grant date fair value of stock options granted during the three and six months ended April 30, 2011 was $5.16 and $5.67, respectively. For the three and six months ended April 30, 2012, 1.0 million and 1.3 million stock options were exercised, respectively. The tax effect/benefit from stock option exercises affected our deferred tax asset or income tax payable as well as our additional paid-in capital by an equal amount and had no effect on our income tax provision. As of April 30, 2012, there was approximately $5.2 million of unamortized compensation expense related to stock options, which expense is expected to be recognized over a weighted-average period of 1.9 years. A summary of activity related to restricted stock is presented below: Shares Weighted Average Grant-Date Fair Value Remaining Vesting Period Aggregate Intrinsic Value (In thousands, except per share amount) Nonvested at November 1, 2011 $ Granted Vested ) Forfeited ) Nonvested at April 30, 2012 $ $ Expected to vest $ $ The total value of each restricted stock grant, based on the fair market value of the stock on the date of grant, is amortized to compensation expense over the related vesting period. As of April 30, 2012, there was approximately $7.3 million of unamortized compensation expense related to restricted stock, which expense is expected to be recognized over a weighted-average period of 2.0 years. 13 Recognition of compensation expense.The following table shows information about compensation costs recognized: Three Months Ended April 30, Six Months Ended April 30, (In thousands) Compensation costs: Stock options $ Restricted stock Total compensation cost $ Related tax benefit $ ) $ ) $ ) $ ) Option valuation models require the input of certain assumptions and changes in assumptions used can materially affect the fair value estimate. Expected volatility is based on a combination of implied and historical factors related to our common stock. Expected term represents the estimated weighted-average time between grant date and its exercise date and is based on historical factors. Expected dividend yield is based on our expectation that dividends will not be paid within the average expected life of existing options. Risk free interest rate is based on U.S. Treasury rates appropriate for the expected term. We estimate the fair value of each stock option award on the grant date using the Black-Scholes valuation model incorporating the weighted-average assumptions noted in the following table: Three Months Ended April 30, 2012 Six Months Ended April 30, 2012 Option valuation assumptions: Expected dividend yield N/A None Expected volatility N/A % Risk-free interest rate N/A % Expected term N/A 4.5 years 7. INCOME TAXES Our effective income tax rate from continuing operations for the three and six months ended April 30, 2012 was 32.4% and 31.5%, respectively. Our effective income tax rate from continuing operations for the three and six months ended April 30, 2011 was 24.2% and 25.5%, respectively. The higher effective income tax rate for the six months ended April 30, 2012 compared to the prior year period is attributable to nondeductible expenses recorded in the current period for transaction costs related to the Ongame (as defined below under Note 11) acquisition and changes in valuation allowances.Our effective income tax rate may fluctuate due to changes in the amount and mix of domestic and foreign income, changes in tax legislation, changes in valuation allowances and changes in assessments of uncertain tax positions and related accumulated interest and penalties. 14 8. EARNINGS PER SHARE Shares used to compute basic and diluted earnings per share from operations are as follows: Three Months Ended April 30, Six Months Ended April 30, Net income available to common shares $ Basic Weighted average shares Diluted Weighted average shares, basic Dilutive effect of options Weighted average shares, diluted Basic earnings per share $ Diluted earnings per share $ Weighted average anti-dilutive shares excluded from diluted EPS 9. FAIR VALUE MEASUREMENT We utilize a three level hierarchy that defines the assumptions used to measure certain assets and liabilities at fair value. Cash and cash equivalents, accounts receivable, the current portion of our investment in sales-type leases and notes receivable are not presented in the table below as their carrying value approximates fair value due to their short term nature.It is impracticable to estimate the fair value of the long-term portion of our investment in sales-type leases and notes receivable as it is comprised of many insignificant balances, customers with different credit profiles and various interest rates.The fair value of our Revolver as of April 30, 2012 and October 31, 2011 has been calculated based on market borrowing rates available as of April 30, 2012 and October 31, 2011, respectively, for debt with similar terms and maturities. The following table provides the fair value measurement information about the Company’s long-term debt. Carrying Value April 30, 2012 Fair Value April 30, 2012 Carrying Value October 31, 2011 Fair Value October 31, 2011 Fair Value Hierarchy Revolver $ Level 2 15 10. OPERATING SEGMENTS The following provides financial information concerning our reportable segments of our operations: Three Months Ended April 30, Six Months Ended April 30, Revenue: Utility $ Proprietary Table Games Electronic Table Systems Electronic Gaming Machines $ Gross profit (loss): Utility $ Proprietary Table Games Electronic Table Systems Electronic Gaming Machines $ Operating income (loss): Utility $ Proprietary Table Games Electronic Table Systems ) ) Electronic Gaming Machines Unallocated Corporate ) $ Depreciation and amortization: Utility $ Proprietary Table Games Electronic Table Systems Electronic Gaming Machines 60 Unallocated Corporate $ Capital expenditures: Utility $ Proprietary Table Games Electronic Table Systems Electronic Gaming Machines 67 67 Unallocated Corporate $ $ $ 16 REVENUE BY GEOGRAPHIC AREA The following provides financial information concerning our revenues by geographic area: Three Months Ended April 30, Six Months Ended April 30, (Dollars in thousands) Revenue: United States $ % $ % $ % $ % Canada % Other North America % Europe % Australia % Asia % Other % $ % $ % $ % $ % 11. COMMITMENTS AND CONTINGENCIES Ongame Network Ltd.On March 5, 2012, through our wholly-owned subsidiary ShuffleMaster International, Inc.,we entered into a definitive agreement to acquire Ongame Network Ltd., a limited liability company incorporated and existing under the laws of Gibraltar (“Ongame”), from bwin.party services (Austria) GmbH (“bwin.party”). Ongame is one of the world’s largest business to business online poker providers. The acquisition is subject to completion of certain conditions, including the continued material accuracy of the parties’ representations and warranties; the performance of and compliance with all covenants in the definitive agreement; and the receipt of required regulatory approvals.The closing of the transaction is expected tooccur not more than nine months following execution of the definitive agreement (the “Closing”).As consideration for the acquisition of the shares of Ongame, and indirectly the acquisition of Ongame’s subsidiaries, at the Closing we will pay €19.5 million (approximately $25.8 million using the translation rate available as of April 30, 2012) in cash, subject to certain adjustments at Closing.We may also become obligated toadditionally pay up to €10 million in cash within five years of Closing contingent upon the commencement of legalized, real-money online poker in the U.S. occurring, if at all,within five years of Closing.The €10 million (approximately $13.2 million using the translation rate available as of April 30, 2012) contingent payment decreases through the five-year period.The contingent payment will be €10 million if real-money online poker is legalized in the U.S. on or before 730 days following Closing, €7 million if legalized on or after 731 days following Closing and on or before 1,095 days following Closing, €5 million on or after 1,096 days following Closing and on or before 1,461 days following Closing, and €3 million on or after 1,462 days following Closing and on or before 1,826 days following Closing.We expect to fund the acquisition with cash on hand and availability on the Senior Secured Revolving Credit Facility. The obligations of the signatories under the definitive agreement are guaranteed by each party’s ultimate parent entity to the benefit of the respective other party. Employment agreements.We have entered into employment agreements with our corporate officers and certain other key employees with durations ranging from one to four years. Significant contract provisions include minimum annual base salaries, healthcare benefits, bonus compensation if performance measures are achieved and non-compete provisions. These contracts are primarily “at will” employment agreements, under which the employee or we may terminate employment. If we terminate any of these employees without cause, we are obligated to pay the employee severance benefits as specified in their individual employment agreement. As of April 30, 2012 and October 31, 2011, minimum aggregate severance benefits totaled $7.4 million and $6.6 million, respectively. Legal proceedings. In the ordinary course of business, we are involved in various legal proceedings and other matters that are complex in nature and have outcomes that are difficult to predict.We record accruals for such contingencies to the extent that we conclude that it is probable that a loss will be incurred and the amount of loss can be reasonably estimated.We have not recorded any loss accruals for these contingencies other than as we have considered reasonable for the matters noted below. Our assessment of each matter may change based on future unexpected events.An unexpected adverse judgment in any pending litigation could cause a material impact on our business operations, intellectual property, results of operations or financial position.Unless otherwise expressly stated, we believe costs associated with litigation will not have a material impact on our financial position or liquidity, but may be material to the results of operations in any given period.We assume no obligation to update the status of pending litigation after the date of this Form 10-Q, except as may be required by applicable law, statute or regulation. 17 TableMAX – In April 2009, TableMAX IP Holdings, Inc. and TableMAX Gaming, Inc. filed a complaint (the “First Complaint”) against us in the United States District Court for the District of Nevada.This case is a patent infringement claim alleging that our Table Master® product infringes U.S. Patents 5,688,174, 6,921,337 and 7,201,661.The First Complaint sought injunctive relief and an unspecified amount of damages, including claims for attorneys’ fees, costs, increased damages and disbursements.In August 2009, TableMAX Holdings, Inc. and TableMAX Gaming, Inc. voluntarily dismissed the First Complaint.On the same date, TableMAX IP Holdings, Inc., TableMAX Gaming, Inc. and Vegas Amusement, Inc. the alleged owner of Patents 5,688,174, 6,921,337 and 7,201,661, (collectively “TableMAX”),filed a new complaint (the “New Complaint”) making allegations materially the same as the allegations in the First Complaint.In August 2009, TableMAX filed an amended complaint (the “Second Complaint”), which superseded and is materially the same as the New Complaint, except that the plaintiffs added a new claim that Table Master® infringes U.S. Patent 7,575,512, which was issued on August 18, 2009.In August 2009, the plaintiffs filed a Motion for Preliminary Injunction in the Second Complaint that sought to enjoin future sales of our Table Master® product.In October 2009, the Court denied the Motion for Preliminary Injunction without hearing oral argument and the Court also denied without prejudice various motions for summary judgment that we filed. During the discovery process, TableMAX made new allegations that certain of our Vegas Star® products infringe one of the patents in the Second Complaint. In January 2010, TableMAX filed a Second Amended Complaint (the "Third Complaint"), which has materially the same allegations as the Second Complaint, except that it alleges that our Vegas Star® product allegedly infringes all of the patents in suit. A document produced in the discovery process appears to limit TableMAX's allegations of infringement regarding our Vegas Star® product to only one of TableMAX's patents in suit. The Court set the Markman hearing for December 2010. In November 2010, the Court granted our Motion to Stay. The stay was granted because of pending reexamination proceedings before the United States Patent and Trademark Office as to the four patents that are the subject of the lawsuit.The reexamination proceedings were initiated as a result of our request. We believe that the final results of the reexamination proceedings will be beneficial to us in future Court proceedings. It is possible that all four reexamination proceedings will conclude in fiscal 2012 and thus the stay may be lifted in fiscal 2012. At present, the case remains stayed.We believe that the claim is entirely without merit and we intend to continue to vigorously defend this matter. Macau Rapid Baccarat ® Patent Issue – On or about June 3, 2009, at the G2E Asia Gaming Show, customs officials from Macau SAR seized a Shuffle Master, Inc. (“SMI”) Rapid Baccarat ® unit related to a claim by a Macau patent holder of our alleged patent infringement.On October 27, 2009, the governmental official in charge of the investigation elected to dismiss the investigation based on a finding that no patent infringement existed based upon the report of the Macau customs officials.In November 2009, the patent holder appealed this finding to the Macau Courts. On or about January 20, 2010, over our objection, the judge considering the patent holder’s appeal found that his appeal was timely filed. On or about February 2010, we filed an appeal (the “First SMAL Appeal”) to this decision.On or about March 2010, the judge declined to forward the First SMAL Appeal to a higher Macau Court. We filed a further appeal (the “Second SMAL Appeal”) to have the higher Macau court hear the First SMAL Appeal.On June 2, 2010, the Judge denied the patent holder’s request to open a criminal proceeding and decided that the investigation should remain dismissed against SMAL and its directors.The patent holder has subsequently appealed the June 2, 2010, decision to a higher Macau court, which appeal has not yet been heard.In the event the patent holder’s appeal is successful, it is likely that legal proceedings will be commenced against SMAL and its directors in Macau relating to this patent, although, at this time, no such proceedings have been commenced. Such proceedings, if initiated, would be for patent infringement, which we understand is a criminal matter in Macau.The Company does not carry insurance with respect to this matter.We believe that the claim is without merit and we intend to continue to defend this matter vigorously. On May 4, 2012, the patent holder along with a company apparently controlled by the patent holder (collectively the "patent holders")requested that the Macau Court enjoin us and certain other exhibitors from infringingthe patent holders'patents during the G2E Asia Gaming Show held May 22 through May 24.On May 15, 2012, the Macau Court signed a written decision enjoining us andcertain other exhibitorsfrom infringing these patents, even though the court decision did not specifically identify which of our products at the G2E Asia Gaming Show would allegedly infringe such patents.On May 22, 2012, Macau Customs instructed the Company to cover our Rapid Table Games™ Multi Game product at the G2E Asia GamingShow and we complied.On May 23, 2012, we received Court approval to post a bond of approximately $0.1 million in substitution of the injunction andto permit us to display the Rapid Table GamesTM Multi Game product.Notwithstanding that on May 23, 2012, we displayed the Rapid Table Games™ Multi Game product on the advice of our Macau counsel following the Macau Court allowing us to post a bond, we believe that Macau government officials are investigating the timing of lifting of the cover off theRapid Table GamesTM Multi Game productand whether such action may give rise to any alleged criminal charges against SMAL or its officers.The patent holders are required to file civil action for patent infringement and to attempt to claim other alleged damages within ten days from the date of service of the injunction.As with the other claim, we believe thatall of these claims areentirely without merit and we intend to continue to vigorously defend this matter. 18 Wright Matter – On November 7, 2009, Sam Wright was playing aVegas Star ® craps machine at the Harrah’s Casino New Orleans.Mr. Wright played a game that ended in a losing result.After the game concluded, as a result of a malfunction, a false credit meter value of approximately $42.0 million appeared on the machine.On or about April 2010, we received notice that Mr. Wright had filed a patron dispute with the Louisiana State Police Gaming Division.In October 2010, the Louisiana State Police Gaming Division concluded in regard to the patron dispute that there was no violation of state law, rule or internal control. Mr. Wright was unsuccessful in the patron dispute. In November 2010, Mr. Wright filed a Petition for Damages (the “Wright Complaint”) with the Civil District Court for the Parish of Orleans, State of Louisiana, namingthe Company, Jazz Casino Company, LLC d/b/a Harrah’s New Orleans Casino and Harrah’s New Orleans Management Company (collectively, “Harrah’s) as defendants.The Petition claimed damages of approximately $43.0 million plus possible treble damages, attorneys’ fees and costs.The Company could have had possible indemnity obligations to Harrah’s if a judgment had been entered.In February 2011, all defendants answered the Petition and removed the case to the United States District Court for the Eastern District of Louisiana.On February 2012, the Company attended a Court ordered settlement conference, in which the Wright Complaint and the Declaratory Relief Complaint (discussed below) were settled between the parties without admission of liability by either the Company or Harrah’s.Effective May 8, 2012, the Wright Compliant and the Declaratory Relief Complaint were dismissed with prejudice. Axis Surplus Insurance Company (“Axis”) was the Company’s insurance carrier with respect to the Wright Complaint.In November 2011, we filed a Complaint for Declaratory Judgment (the “Declaratory Relief Complaint”) in the United States District Court for the Eastern District of Louisiana against Axis seeking, pursuant to our policy (a) Axis toprovide full policy coverage and defense; (b) Axis topay all legal fees and expenses incurred by us in the defense of the Wright Complaint; and (c) Axis to make all reasonable efforts to protect us from risk of excess judgment.The Declaratory Relief Complaint was dismissed with prejudice as discussed above. 19 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statement for Purposes of “Safe Harbor Provisions” of the Private Securities Litigation Reform Act of 1995 This Form 10-Q contains forward-looking statements. We consider such statements to be made under the safe harbor created by the federal securities laws to which we are subject. In some cases, you can identify forward-looking statements by the following words: “may,” “might,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “objective,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing” or the negative of these terms or other comparable terminology intended to identify performance or achievements to be materially different from the information expressed or implied by these forward-looking statements. Examples of such forward looking statements include, without limitation, statements about or relating to the following: · Business strategies, including with respect to development of new or enhanced products, investment of capital to maximize returns and build our economic engine, and our focus on leasing structures for commercialization of certain products to increase returns and gross margins; · Expectations regarding the potential acquisition of Ongame Networks Ltd.,(“Ongame”) including the expected timing of consummation of, potential benefits of and sources of cash to fund such acquisition; · Increasing our Proprietary Table Games content through development or acquisitions of new proprietary titles; · Expectations of increases in gross margins and revenues from leasing of certain products; · The growth opportunities and revenue potential from our i-Table®, i-Table Roulette™ and MD3™ Shuffler products; · The benefits of our products; · Continued volatility in sales revenue from our Utility segment; · Expected increases in leasing revenue in the Utility segment, driven by the MD3TM shuffler, with the majority of upgrade placements expected to be leases; · Expectations to begin revenue generation from Vegas StarTM Live Roulette; · Expectations that Electronic Gaming Machines revenues will continue to come from sales of EGMs in Australia; · Expected growth of additional international markets, including Asia and Latin America; · Expectations of Equinox™ placement in 2012 exceeding 2011 levels; · Cash and capital resources being sufficient to satisfy requirements for working capital, capital expenditures, debt service and other liquidity requirements of existing operations for at least the next 12 months; · Company expectations with respect to outstanding litigation; · Growing capital expenditures in proportion to revenue as a result of our leasing model extending into more capital-intensive products; and · Expectations with respect to foreign currency exchange rate fluctuation risk. Although we currently believe that we have a reasonable basis for each forward-looking statement contained in this Form 10-Q, we caution you that these statements are based on a combination of facts and factors currently known by us, as well as our projections of the future, about which we cannot be certain. Forward-looking statements reflect and are subject to inherent known and unknown risks and uncertainties that could cause actual results to differ materially from those expressed or implied. Risk factors that could cause actual results to differ materially from those expressed or implied by our forward-looking statements include, but are not limited to, the following: · Failure to maintain our regulatory licenses or obtain new licenses where necessary; · Legislative and regulatory changes that impact us or our customers; 20 · Non-compliance with the covenants in our senior secured credit agreement, including as a result of factors that are beyond our control; · Delays or inability to meet the closing conditions for the Ongame acquisition; · High volatility or extreme changes in foreign currency exchange rates; · Difficulties or delays in, or being prevented from, carrying out acquisitions and subsequent integration of acquired businesses; · Difficulties in maintaining and protecting our intellectual property rights; · Potential infringement of the intellectual property rights of third parties; · Adverse outcomes with respect to litigation regarding intellectual property, including our payment of damages, constraints on our business and operations and invalidation of our intellectual property; · Involvement in other legal proceedings, and adverse outcomes with respect to such proceedings which could have a materially adverse effect on our business or prospects; · Disruption or delays in our or our suppliers’ manufacturing processes that could prevent us from meeting demand for our products; · Revenue losses in any of our business segments due to technical difficulties or fraudulent activities experienced by end users; · Inability to obtain market acceptance of products currently in development; · Inability to maintain a competitive technological position with respect to our competitors and competitive products; · Lower than expected revenues from our transition in certain products to a lease-based commercialization model; · Decreased demand for our products, including as a result of developments with respect to competitive products; · Adverse economic conditions in the gaming industry, which is our sole industry of focus; and · Adverse developments with respect to economic, political, legal and other risks associated with our international sales and operations. In addition, refer to the “Risk Factors” section in Part II, Item 1A of this Form 10-Q, as well as the “Risk Factors” section of our Annual Report on Form 10-K for the fiscal year ended October 31, 2011, as filed with the Securities and Exchange Commission on January 5, 2011, and as incorporated by reference in Part II, Item 1A of this 10-Q, for a discussion of other important factors that may cause our actual results to differ materially from those expressed or implied by our forward-looking statements. As a result of these factors, we cannot assure that the forward-looking statements will prove to be accurate. Furthermore, if our forward-looking statements prove to be inaccurate, the inaccuracy may be material. In light of the significant uncertainties in these forward-looking statements, these statements should not be regarded as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified time frame, or at all. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Our actual future results may be materially different from what we expect. We qualify all of our forward-looking statements by each of these cautionary statements above. The following discussion should be read in conjunction with “Item8. Financial Statements and Supplementary Data” in the Form 10-K and the Condensed Consolidated Financial Statements and notes thereto included elsewhere in this Form10-Q. All information presented herein is based on our fiscal calendar. Unless otherwise stated, references in this report to particular years or quarters refer to our fiscal years ended in October and the associated quarters of those fiscal years. 21 Overview We are a leading global gaming supplier committed to making gaming more fun for players and more profitable for operators through product innovation, and superior quality and service.We operate in legalized gaming markets across the globe and provide state-of-the-art, value-add products in four distinct segments: Utility products, which include automatic card shufflers and roulette chip sorters; Proprietary Table Games (“PTG”), which include live table games, side bets and progressives as well as our newly introduced i-Gaming, which features online versions of our table games, social gaming and mobile applications; Electronic Table Systems (“ETS”), which include various e-Table game platforms; and Electronic Gaming Machines (“EGM”), which include video slot machines.Each segment's activities include the design, development, acquisition, manufacturing, marketing, distribution, installation and servicing of a distinct product line.Our products are manufactured at our headquarters and manufacturing facility in Las Vegas, Nevada, at our Australian headquarters in Milperra, New South Wales, Australia, as well as outsourced, for certain sub-assemblies in the United States, Europe and Asia. See Note 1 to our Condensed Consolidated Financial Statements for a more detailed discussion of our four segments. On March 5, 2012, through our wholly-owned subsidiary ShuffleMaster International, Inc.,we entered into a definitive agreement to acquire Ongame, a limited liability company incorporated and existing under the laws of Gibraltar, from bwin.party services (Austria) GmbH (“Seller”). Ongame is one of the world’s largest business to business online poker providers. The acquisition is subject to completion of certain conditions, including the continued material accuracy of the parties’ representations and warranties; the performance of and compliance with all covenants in the definitive agreement; and the receipt of required regulatory approvals.The closing of the transaction is expected tooccur not more than nine months following execution of the definitive agreement. Strategy We believe we enhance our customer and shareholder value through our execution of the following strategic priorities: · An unwavering commitment to create innovative solutions and services for casino operators and compelling gaming experiences for players through enhanced customer centricity. · Reinforce our relationships with our customers by providing enhanced efficiencies, security and profitability on the casino floor. Wecontinue to work toward developing innovative products that anticipate and respond to their needs. · Maintain a cost-conscious mindset, promote a lean culture, and serve as prudent stewards of shareholder capital. · Seek long-term profitability and sustainability through our recurring revenue model. We plan to continue to invest capital in our lease business to maximize our return and build on our economic engine. · Foster the spirit of invention and the commitment to innovation that is at the heart of our success.With nearly2,500 patents, trademarks and copyrights granted and pending, our pipeline for new intellectual property is robust. We believe our intellectual property collectively represents one of the strongest portfolios in the industry and our success depends upon our ability to preserve and protect these core assets. · Capitalize on emerging markets and the worldwide proliferation of gaming.A large part of our success in fiscal 2011 was turning opportunities into achievements.As new markets continue to emerge across the globe and as existing gaming markets continue to evolve, westrive to make the most of every opportunity that arises. · Sound balance sheet management to fuel growth through: o continued investment in our recurring revenue model, global intellectual property and research and development (“R&D”). We believe this will promote growth on the Company’s top and bottom line without relying on the introduction of significant new markets; o continued examination of acquisitions. We are seeking opportunities that are accretive to earnings, have strong existing recurring revenues, and merit our efforts of integration; and o use of our financial resources to improve our return to shareholders through continued deleveraging. · Promote and foster internal staff development and deepen our bench strength.We know our success is directly attributable to the caliber of our workforce and we remain committed to each and every employee’s development.We will continue to set the talent bar high. · Drive margin improvement across all product categories. Our overall gross margin has shown continuous improvement over the past three fiscal years.We plan to continue our process improvement initiatives and uncover additional operational efficiencies. · Capitalize on opportunities created from existing online gaming markets and prepare ourselves for the potential legalization of Internet gambling in the United States.The gaming landscape is quickly evolving and we will strive to be a leading content-provider in this arena.We believe online gaming represents a significant opportunity for our future growth. 22 We are focused on our customers and on value-creation for our shareholders.Weseek tomaintain continuous improvement while keeping innovation at the core of our success.We believe that continued execution of our strategic planis thebest method tofoster the growth of our business in fiscal 2012. Sources of Revenue We derive our revenue from the lease, license and sale of our products and by providing service to our leased and in some cases, previously sold units. Consistent with our strategy, we have a continuing emphasis on leasing or licensing our products.When we lease or license our products, we generally negotiate month-to-month fixed fee contracts, or to a lesser extent, enter into participation arrangements whereby casinos pay us a fee based on a percentage of net win.Product lease contracts typically include parts and service. When we sell our products, we offer casinos a choice between a cash sale or to a lesser extent, long-term financing. We also offer a majority of our products for sale with an optional parts and service contract. Currently, Utility segment revenue is derived substantially from our automatic card shufflers. In addition to leasing shufflers, we also sell and service them. In the PTG segment, the majority of games placed are licensed to our customers on month-to-month license arrangements, which provides us with monthly royalty revenue. In the ETS segment, we derive revenue from leases, sales and service contracts. In the EGM segment, we derive revenue from selling the full EGM complement, as well as game conversion kits.Upon the acquisition of Ongame, we will begin consolidating their results of operations which will include revenues from licensing the use of Ongame’s business-to-business online poker platform. The following points should be noted as they relate to each of our segments: Utility · We expect to continue increasing lease revenues in our Utility segment within the United States.One of the current growth drivers for this segment has been the Ace®shuffler upgrade initiative. We expect the next revenue driver to be our new MD3™ shuffler.TheMD3™ is our next generation upgrade for the legacy MD series shufflers. As the MD1 reaches its end of life where replacement parts will no longer be available, our strategy is to encourage our customers to upgrade the MD1 shufflers, both leased and previously sold, with the MD3™ shuffler. The majority of these placements are expected to be leases. · We expect to continue seeing volatility in sales revenue in our Utility segment outside the United States.While we encourage leasing outside the United States, a large majority of our international Utility product placements historically have been sales.We are starting to see increased lease activity in international markets such as Australia, Asia and Latin America. Growth drivers for the Utility segment outside the United States are new jurisdictional openings, such as the new openings in Singapore and the Philippines during fiscal 2010, as well as the expansion of existing markets such as Macau. In the current year, we have seen an increase in the demand for our shufflers in Macau, particularly the MD3™. Proprietary Table Games · Majority of our PTG segment revenue is derived from royalties and leases.While we have a strong leasing presence in the United States, we are constantly looking to expand our proprietary table games in other parts of the world where the current penetration of proprietary table games is lower.With the opening of new casino markets in Asia, we have recently seen some successes with new lease placements of our premium table games as well as progressives and side bets. · Although the majority of our PTG revenue comes from our premium table games, we also offer a number of progressive upgrades and side bets.These products are available for our own proprietary table game titles as well as public domain games such as poker, blackjack, baccarat and pai gow poker.These progressives and side bets, offered almost exclusively through leases, are providing a growing share of our total PTG revenue. · We also pursue opportunities to place PTG products in new properties and jurisdictions in the United States.As noted above, several states have approved live table games over the past year, and we have seen significant placements of our table game products in those new jurisdictions. 23 · We intend to increase our PTG content through development and acquisition of new proprietary titles. By increasing our footprint with new titles, we hope to increase our domestic market penetration and expand further into international markets. · We intend to seek enforcement against parties that infringe our intellectual properties for Internet gaming in legalized markets where legal systems and availability of cost-effective remedies are available to us. Electronic Table Systems · Although we continually pursue opportunities to increase lease revenues in our ETS segment within the United States, we have seen some of our leased ETS products returned from those same markets as some states have approved live table games.While this has caused some setbacks in the growth of our domestic ETS business, we have been able to return some of these products to service in other markets such as Latin America.However, the new placements are not yet performing to the same revenue and profitability levels as the units that were removed. · Through development of new products and enhancements of our existing products we expect to generate revenue and growth for the ETS segment.New products include the following: o The new i-Table® and i-Table Roulette™ combine an electronic betting interface with a live table game and graphically-enhanced central display screens.We expect these products to provide us with growth opportunities in domestic and international markets if they achieve customer acceptance; o In Australia and Asia, we have begun generating revenue from placements of our new multi-game feature on Rapid Table Games®, which offers enhanced live statistics at the touch of a button and betting can be conducted across multiple games. Electronic Gaming Machines · Our EGM segment is primarily a sales model and we expect to continue to realize substantially all of our EGM revenues from sales of EGMs in our primary market, Australia. · Initial deliveries of Equinox™ began in July 2010, and we experienced record placements during the fourth quarter of fiscal 2011, as Equinox™ gained broader market acceptance. While we would not expect to see this record growth continue indefinitely, we expect Equinox™ placements in fiscal 2012 will continue above 2011 levels. · A portion of our EGM revenue base comes from conversions of existing units to new game titles.We are continually developing new titles for our existing machines, and installation of these new titles provides us with an ongoing source of conversion revenue. · We are pursuing opportunities for sales growth in additional jurisdictions in Australia.We also expect growth in additional international markets such as Asia and Latin America. Initial installations into Asia began during the third quarter 2011, of which a majority was Equinox™ and in the current year we have placed units in Mexico and Latin America. Expenses Our direct expenses primarily include cost of products sold, depreciation of leased assets, and amortization of product-related intangible assets, service, manufacturing overhead, shipping and installation.Indirect expenses include other costs directly identified with each segment, such as R&D, product approval costs, product-related litigation expenses, amortization of patents and other product-related intellectual property, sales commissions and other directly-allocable sales expenses.We continue to expend significant R&D efforts on the development of our newer generation shuffler products, such as the MD3™ and one2six® Plus, our i-Shoe® Auto card recognition products, as well as other table accessories, such as the i-Shoe® and the i-Score™ display. With our expansion into the e-Table markets, we continue to spend significant R&D dollars on developing and implementing new gaming mediums, such as the i-Table®, our newest e-Table that combines a variety of our products to create an exciting new table game experience.We are also spending increased R&D dollars on the new Equinox™ EGM cabinets and related game content.Upon the acquisition of Ongame, we will begin consolidating their results of operations, which will include cost of sales, selling, general and administrative expenses, as well as research and development. The amounts classified as unallocated corporate expenses consist primarily of costs related to overall corporate management and support functions. These include costs related to executive management, accounting and finance, general sales support, legal and compliance costs, office expenses and other amounts for which allocation to specific segments is not practicable. 24 Gross Margin The number and mix of products placed and the average lease or sales price are the most significant factors affecting our gross margins. Our continuing emphasis on leasing versus selling, the shift in product mix, timing of installations and related upfront installation charges, as well as changes in non-cash depreciation and amortization expenses attributable to our acquisitions, impact our margins. In general, lease gross margin is greater than the sales gross margin for the same products. However, total gross profit from leasing is lower in a given reporting period than those of a sale due to the much higher price of a sale versus a lease.A number of factors impact gross margins, including the number and mix of products placed and the average lease or sales price of those products. For example, in our PTG segment, premium table games warrant a higher average lease price than a PTG add-on such as a felt side-bet or a progressive. For Utility products, when a new shuffler is introduced into the market, we use introductory lease pricing. After the introductory pricing period expires, the price generally increases to the monthly “list” lease price, which we believe will increase future revenues because most customers keep the products beyond the introductory pricing period. Accordingly, we anticipate that gross margins will increase under our lease model. We occasionally record inventory adjustments related to obsolescence or declines in the net realizable value of some products.While those adjustments occur in the normal course of business, it can cause negative pressure on our margins. We also occasionally dispose of leased assets that are no longer in service and are no longer usable. In addition to the lease versus sale strategy, we expect to see continual improvement in our gross margins through value engineering to reduce manufacturing costs. Our focus is currently on savings attributable to component parts, product redesign and lower cost manufacturing opportunities within each of our segments. 25 The following table presents our various revenues and expenses as a percentage of revenue: CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended April 30, Six Months Ended April 30, (Dollars in thousands) Revenue: Utility $ % $ % $ % $ % Proprietary Table Games % Electronic Table Systems % Electronic Gaming Machines % Total revenue % Cost of revenue % Gross profit % Selling, general and administrative % Research and development % Income from operations % Other income (expense): Interest income % Interest expense ) %) ) %) ) %) ) %) Other, net ) %) ) %) 29 % ) %) Total other income (expense) ) %) ) %) ) %) ) %) Income from operations before tax % Income tax provision % Net income $ % $ % $ % $ % 26 The following table provides additional information regarding our revenue, gross profit and gross margin: REVENUE AND GROSS MARGIN Three Months Ended April 30, Percentage Six Months Ended April 30, Percentage Change Change (Dollars in thousands) Revenue: Leases and royalties $ $ % $ $ % Sales and service % % Total $ $ % $ $ % Cost of revenue: Leases and royalties $ $ % $ $ % Sales and service %) % Total $ $ %) $ $ % Gross profit: Leases and royalties $ $ % $ $ % Sales and service % % Total $ $ % $ $ % Gross margin: Leases and royalties % Sales and service % Total % Three months ended April 30, 2012 compared to three months ended April 30, 2011 Revenue Our revenue for the three months ended April 30, 2012 increased $6.2 million over the same prior year period, primarily due to the following: · Increase of $3.5 million in our sales and service revenue: o Increase in shuffler sales in Asia and to new casino openings in the United States; o Increase in our EGM segment driven by a substantial increase in sold units due to the continued popularity of our Equinox™ cabinet, the introduction of our new Super Topbox for the Equinox™ cabinet, as well as our expansion into the Victoria, Australia market; and o Offset by decreased revenue in our ETS segment primarily driven by decreases in the number of seats sold. · Increase of $2.7 million in our leases and royalties revenue was primarily due to our strategic focus on leasing: o Increased PTG lease and royalty revenue due to a 27.2% increase in units on lease; and o Increased Utility lease revenue due to a 13.5% increase in shuffler units on lease, driven by MD3®, primarily in the United States and Asia. · Impact of foreign currency fluctuations: o Total revenue was positively impacted by approximately $0.6 million due to the exchange effect of a weakening U.S. dollar. Gross margin Our gross margin for the three months ended April 30, 2012 increased 400 basis points (“bps”) to 64.3% as compared to the same prior year period, reflecting the following: · Increased segment margin performance: o Utility was favorably impacted by increases in the number of shufflers sold and increased average sales price; o Increased margins in the PTG segment were driven primarily by an increase in the number of units on lease; and o EGM was favorably impacted by increases in the number of units sold and increased average sales prices. 27 · Partially offset by ETS which was unfavorably impacted by reductions in the number of units sold and average sales prices; and · Impact of foreign currency fluctuations: o Total gross profit was positively impacted by approximately $0.3 due to the exchange effect of a weakening U.S. dollar. Six months ended April 30, 2012 compared to six months ended April 30, 2011 Revenue Our revenue for the six months ended April 30, 2012 increased $18.4 million over the same prior year period, primarily due to the following: · Increase of $13.3 million in our sales and service revenue: o Increase in our EGM segment driven by a substantial increase in sold units due to the continued popularity of our Equinox™ cabinet, the introduction of our new Super Topbox for the Equinox™ cabinet, as well as ourexpansion into the Victoria, Australia market; o Increase in shuffler sales in Asia and to new casino openings in the United States; o $2.3 million in settlement and license fees from online operatorsdriven by our strategy to protect and licenseour intellectual property; and o Offset by decreased revenue in our ETS segment primarily driven by decreases in the number of seats sold. · Increase of $5.1 million in our leases and royalties revenue was primarily due to our strategic focus on leasing: o Increased Utility lease revenue due to a 13.5% increase in shuffler units on lease, primarily in the United States and Asia; and o Increased PTG lease and royalty revenue due to a 27.2% increase in units on lease. · Impact of foreign currency fluctuations: o Total revenue was positively impacted by approximately $1.6 million due to the exchange effect of a weakening U.S. dollar. Gross margin Our gross margin for the six months ended April 30, 2012 increased 120 bps to 64.1% as compared to the same prior year period, reflecting the following: · Increased segment margin performance: o Increased margins in the PTG segment were driven primarily by settlement and licensefees of $2.3 million from online operators with little associated direct costs and an increase in the number of units on lease; and o EGM was favorably impacted by increases in the number of units sold and increased average sales prices. · Partially offset by ETS which was unfavorably impacted by reductions in the number of units sold and decrease in average sales prices. · Impact of foreign currency fluctuations: o Total gross profit was positively impacted by approximately $1.0 due to the exchange effect of a weakening U.S. dollar. 28 The following table provides additional information regarding our operating expenses: OPERATING EXPENSES Three Months Ended April 30, Percentage Six Months Ended April 30, Percentage Change Change (Dollars in thousands) Selling, general and administrative $ $ % $ $ % Percentage of revenue % Research and development $ $ % $ $ % Percentage of revenue % Total operating expenses $ $ % $ $ % Percentage of revenue % Three months ended April 30, 2012 compared to three months ended April 30, 2011 Selling, general & administrative (“SG&A”) expenses: SG&A expenses increased $2.7 million for the three months ended April 30, 2012, as compared to the same prior year period. This increase primarily reflects the following: · Ongame acquisition related expenses: o Ongame acquisition and due diligence expenses and related professional fees of approximately $1.5 million. · Compensation expense: o Increase of approximately $1.2 million in payroll and related expenses, partially driven by hiring of several executive level positions during fiscal2011, includingour Chief Executive Officer,our General Counsel andour Chief Strategy Officer, as well as sales and profit driven compensation expenses due to increased revenue during the three months ended April 30, 2012, as compared to the prior year period. Research & development (“R&D”) expenses: The following projects have been the focus of our R&D efforts during the three months ended April 30, 2012: · EGM: o R&D efforts were spent on developing additional new EGM titles for the Equinox™ cabinet and to support ongoing business growth and geographic expansion into Asia. · ETS: o Expenses primarily related to the development of updated ETS products including Table Master®, Rapid Table Games® and Vegas Star® as well as ongoing development of i-Table® and i-Table Roulette™. · Utility: o Expenses primarily related to development of next generation shufflers, as well as ongoing development of our existing Utility products. · PTG o Ongoing enhancements to the successful progressive offering to our table game titles including the development of our Operator Wide Area Progressive (“O-WAP”); and o Development of online platforms and versions of our table games for online, social gaming and mobile applications. 29 Six months ended April 30, 2012 compared to six months ended April 30, 2011 Selling, general & administrative (“SG&A”) expenses: SG&A expenses increased $3.7 million for the six months ended April 30, 2012, as compared to the same prior year period. This increase primarily reflects the following: · Compensation expense o Increase of approximately $2.3 million in payroll and related expenses, partially driven by hiring of several executive level positions during fiscal 2011, includingour Chief Executive Officer,our General Counsel andour Chief Strategy Officer, as well as sales and profit driven compensation expenses due to increased revenue during the three months ended April 30, 2012, as compared to the prior year period. · Ongame acquisition related expenses: o Ongame acquisition and due diligence expenses and related professional fees of approximately $1.5 million. Research & development (“R&D”) expenses: The following projects have been the focus of our R&D efforts during the six months ended April 30, 2012: · EGM: o R&D efforts were spent on developing additional new EGM titles for the Equinox™ cabinet and to support ongoing business growth and geographic expansion into Asia. · ETS: o Expenses primarily related to the development of updated ETS products including Table Master®, Rapid Table Games® and Vegas Star® as well as ongoing development of i-Table® and i-Table Roulette™. · Utility: o Expenses primarily related to development of next generation shufflers, as well as ongoing development of our existing Utility products. · PTG o Ongoing enhancements to the successful progressive offering to our table game titles including the development of our O-WAP; and o Development of online platforms and versions of our table games for online, social gaming and mobile applications. 30 The following table provides additional information regarding our depreciation and amortization expenses: DEPRECIATION AND AMORTIZATION EXPENSES Three Months Ended April 30, Percentage Six Months Ended April 30, Percentage Change Change (Dollars in thousands) Gross margin: Depreciation $ $ % $ $ % Amortization %) %) Total % % Operating expenses: Depreciation %) %) Amortization % % Total %) % Total: Depreciation % % Amortization %) %) Total $ $ % $ $ % Depreciation expense is primarily comprised of depreciation associated with products leased and held for lease and to a lesser extent depreciation of property, plant and equipment. Amortization expense is primarily comprised of amortization associated with intellectual property and customer relationships. Three months ended April 30, 2012 compared to three months ended April 30, 2011 Total depreciation and amortization included in gross margin increased 6.3% in the three months ended April 30, 2012 as compared to the same prior year period. Increased depreciation in gross margin is attributable to increases in leased assets. Decreased amortization in gross margin is due to reduced amortization of intangible assets in our Utility, ETS and EGM segments as the underlying intangible assets reached the end of their estimated useful lives. Total depreciation and amortization included in operating expenses decreased 0.3% in the three months ended April 30, 2012 as compared to the same prior year period. Depreciation expenses decreased as various assets reached the end of their estimated useful lives. The increase in amortization expenses relates primarily to amortization of the intellectual property acquired under the purchase agreement with Newton Shuffler, LLC during prior year period. Six months ended April 30, 2012 compared to six months ended April 30, 2011 Total depreciation and amortization included in gross margin increased 5.7% in the six months ended April 30, 2012 as compared to the same prior year period. Increased depreciation in gross margin is attributable to increases in leased assets. Decreased amortization in gross margin is due to reduced amortization of intangible assets in our Utility, ETS and EGM segments as the underlying intangible assets reached the end of their estimated useful lives. Total depreciation and amortization included in operating expenses increased 1.3% in the six months ended April 30, 2012 as compared to the same prior year period. Depreciation expenses decreased as various assets reached the end of their estimated useful lives. The increase in amortization expenses relates primarily to amortization of the intellectual property acquired under the purchase agreement with Newton Shuffler, LLC during prior year period. 31 INCOME TAXES Three months ended April 30, 2012 compared to three months ended April 30, 2011 The effective income tax rate from continuing operations for the three months ended April 30, 2012 increased to 32.4% during the three months ended April 30, 2012, as compared to 24.2% in the prior year period. This increase primarily reflects the following: · Nondeductible expenses recorded in the current period for transaction costs related to the Ongame acquisition and related expenses; ·Beneficial U.S. R&D tax credit in the prior year period which was not reinstated in the current year period; and ·Changes in valuation allowances. Six months ended April 30, 2012 compared to six months ended April 30, 2011 The effective income tax rate from continuing operations for the six months ended April 30, 2012 increased to 31.5% during the six months ended April 30, 2012, as compared to 25.5% in the prior year period. This increase primarily reflects the following: ·Nondeductible expenses recorded in the current period for transaction costs related to the Ongame acquisition and related expenses; ·Beneficial U.S. R&D tax credit in the prior year period which was not reinstated in the current year period; and ·Changes in valuation allowances. 32 SEGMENT OPERATING RESULTS Utility Segment Operating Results Three months ended April 30, 2012 compared to three months ended April 30, 2011 Three Months Ended April 30, Increase Percentage (Decrease) Change (In thousands, except for units and per unit amounts) Utility Segment Revenue: Lease $ $ $ % Sales - Shuffler Sales - Chipper ) ) Service 74 Other ) ) Total sales and service Total Utility segment revenue $ $ $ % Utility segment gross profit $ $ $ % Utility segment gross margin % % Utility segment operating income $ $ $ % Utility segment operating margin % % Shuffler unit information: Lease units, end of period(1) % Average monthly lease price $ $ $
